DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 0001 of the specification needs to be updated to reflect the status of the copending applications.  
Appropriate correction is required.
Claim Objections
Claims 13 and 17 recite “wherein algorithm”, this should read “wherein the algorithm”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“a plurality of electrodes configured to provide stimulation for a patient's tissue” in claim claims 1 and 11.
“the algorithm when executed is configured to (a) issue stimulation pulses pursuant to a stimulation program at at least two electrodes of the plurality of electrodes, and detect a first neural response to the stimulation pulses at at least one electrode of the plurality of electrodes; (b) determine a shape of the first neural response; (c) adjust the stimulation program to issue adjusted pulses at the at least two electrodes of the plurality of electrodes, and detect a second neural response to the adjusted pulses at the at least one electrode; (d) determine a shape of the second neural response; and Page 21 of 24585-0227US2 / BSC 16-0026US03 (e) verify through a comparison of the first and second shapes that the second neural response is less synchronized than the first neural response.” In claim 11.
“the algorithm when executed is further configured to (f) receive an indication that the adjusted pulses produce less paresthesia in the patient than the stimulation pulses”. In claim 12. 
“algorithm is configured to be executed within the medical device.” In claim 13.
“an external system configured to communicate with the medical device.” In claim 14.
“the user interface program is configured to present an option to allow a user of the external system to command the medical device to implement the algorithm in the medical device.” In claim 15.
“the user interface program is further configured to allow the user to disable use of the algorithm in the medical device.” In claim 16.
“algorithm is configured to be executed within the external system.” In claim 17.
“communication circuitry configured to: receive the first and second neural responses from the medical device, and transmit one or more control instructions to control stimulation circuitry in the medical device to issue the adjusted pulses.” In claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recites “a plurality of electrodes”, “issuing stimulation pulses pursuant to a stimulation program at at least two electrodes” and “detecting a first neural response to the stimulation pulses at at least one of the plurality of electrodes”.   It is unclear if the “at least one electrode” is the same as or different from the “at least two electrodes”.  If the “at least one” electrode is the same as one of the “at least two electrodes” the claim is not supported by the specification.  It is not clear how a stimulation pulse can be provided to the tissue and also recorded from the tissue by the same electrodes.  The specification is clear that the sensing electrode is distanced away from the stimulation electrodes.   It is suggested that the language is amended to clearly define that the electrodes are all separate and distinct.  
Claims 4 and 6 recite “the at least two active electrodes”, this language lacks proper antecedent basis.  Claim 4 depends from claim 1 which recites “at least two electrodes”, however the word “active” is not used.  It is suggested that this language is used in claims 1 and 11 to distinguish the difference between the 3 electrodes.  
 The remainder of the claims are also rejected in that they depend from previously rejected claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 10,960,211. Although the claims at issue are not identical, they are not patentably distinct from each other.
17/199,185
10,960,211
Common Subject Matter
1, 11
1-2 and 11-12
A method of controlling stimulation in a medical device comprising a plurality of electrodes configured to provide stimulation for a patient’s tissue; the method comprising issuing stimulation pulses pursuant to a stimulation program at two electrodes of the plurality of electrodes and detecting a first neural response to the stimulation at one electrode; determining a shape (parameter) of the neural response, adjusting the stimulation program, and determining the shape of the second neural response.  The verification steps are considered to be the “if” statements.  Also including a machine-implemented algorithm.  
3
3
The neural response is an ECAP.
4
4
Selecting two active electrodes. 
5
5
Adjusting pulse width or stimulation amplitude. 
6
6
Adjusting the stimulation program comprises adding an additional electrode. 
7
7
Adjusting pulses at the additional electrode so that they do not overlap.
9
8
The additional electrode only partially overlaps. 
10
10
The stimulation pulses have a first frequency, and adjusting the stimulation program comprises issuing the additional pulses as groups, each group has a second frequency which is higher than the first frequency. 
13
13
The algorithm is stored on a non-transitory machine readable medium within the medical device, and the algorithm is configured to be executed within the medical device. 
14
14
An external system configured to communicate with the medical device. 
15
15
A user interface program executable on the external system, the user interface program is configured to present an option to allow a user of the external system to command the medical device to implement the algorithm in the medical device. 
16
16
The user interface program is configured to allow the user to disable the algorithm in the medical device. 
17
17
The algorithm is stored on a non-transitory machine readable medium within the external system, and the algorithm is configured to be executed within the external system. 
18
18
The external system comprises communication circuitry to receive the first and second neural responses from the medical device, and transmit one or more control instructions to control stimulation circuitry in the medical device to issue the adjusted pulses. 
19
19
The external system comprises a clinical programmer system or a hand-held external controller for the medical device. 
20
20
The medical device comprises an implantable pulse generator or an external stimulator.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is directed towards a device and method for controlling stimulation in a medical device which includes a plurality of electrodes.  The system and method issue stimulation pulses, record the neural response to the stimulation pulses and adjust stimulation based on a shape of the neural response.  The prior art fails to disclose or render obvious all of the limitations of the claimed invention in combination with determining the shape (height or width) of the neural response.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792